Citation Nr: 1749545	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-47 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertonicity of the bladder (also claimed as neurogenic bladder) as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dysthymia (also claimed as anxiety sleeping problems memory loss poor concentration, nervousness, major depression).

4.  Entitlement to service connection for dysthymia (also claimed as anxiety sleeping problems memory loss poor concentration, nervousness, major depression).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastrointestinal disorders (also claimed as irritable bowel syndrome, colitis, diarrhea, antral gastritis, dyspepsia, H pylori).  

6.  Entitlement to service connection for gastrointestinal disorders (also claimed as irritable bowel syndrome, colitis, diarrhea, antral gastritis, dyspepsia, H Pylori).

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral myositis with muscle spasm pain and aching joint (now claimed as intervertebral disc syndrome/displacement of disc).

8.  Entitlement to service connection for lumbosacral myositis with muscle spasm pain and aching joint (now claimed as intervertebral disc syndrome/displacement of disc).


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to September 1991, including a period in the Southwest Asia Theater during the Persian Gulf War from February to August 1991, plus an additional 10 years in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The Board notes that in September 2016 the Veteran submitted a substantive appeal regarding claims for increased ratings for fibromyalgia, tension headaches, and tinea versicolor.  However, these issues have yet to be certified to the Board and are still pending at the RO.  Therefore these issues will not be reviewed by the Board at this time.  

Although the RO considered the Veteran's dysthymia, gastrointestinal and lumbosacral spine claims on a de novo basis, the Board is required to first consider whether new and material evidence had been presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, and given the Board's favorable disposition of the petitions to reopen the claims, the Board has characterized the appeals as encompassing the issues set forth on the title page.

In October 2017 the Veteran's attorney submitted additional medical evidence along with a waiver of RO review of that evidence. 

The issues of entitlement to service connection for PTSD, hypertonicity of the bladder, dysthymia, gastrointestinal disorders and lumbosacral myositis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2007 decision, the Board denied entitlement to service connection for dysthymia.

2.  Evidence received since the January 2007 decision includes a September 2017 favorable private psychologist opinion which is material to the Veteran's claim for service connection for dysthymia.

3.  In a January 2007 decision, the Board denied entitlement to service connection for gastrointestinal disorders, including as a result of undiagnosed illness.
4.  Evidence received since the January 2007 decision includes a September 2017 favorable private medical opinion which is material to the Veteran's claim for service connection for gastrointestinal disorders.

5.  In an October 2001 unappealed rating decision, the RO denied entitlement to service connection for a lumber spine disorder.

6.  Additional evidence received since the RO's unappealed October 2001 decision includes a January 2017 favorable private medical opinion which is material to the Veteran's claim for service connection for a lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for gastrointestinal disorders (also claimed as irritable bowel syndrome, colitis, diarrhea, antral gastritis, dyspepsia, H pylori) is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received and the claim of entitlement to service connection for dysthymia (also claimed as anxiety sleeping problems memory loss poor concentration, nervousness, major depression) is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence to reopen the claim of service connection for a lumbar spine disorder, to include lumbosacral myositis with muscle spasm, has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's VA treatment records, service treatment records (STRs) and private medical records have been associated with the record.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the New and Material Evidence Claims

Dysthymic disorder

The Veteran's prior claim for service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, was denied by the Board in a January 2007 decision.  The Veteran submitted his request to reopen this claim in July 2007.
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record prior to the January 2007 final Board decision included the Veteran's service treatment records and VA medical records.  There was a July 2004 VA medical opinion opining that there was no relationship between the Veteran's active service and his complaints of anxiety, depression, and sleep problems.  At that time, the record contained no medical opinions indicating that the Veteran had any acquired psychiatric disorder due to service.   

The evidence obtained since the January 2007 decision includes a September 2017 private psychologist opinion.  The psychologist opined that the Veteran's major depressive disorder is worsened by the Veteran's service-connected fibromyalgia.  As there is now a medical opinion relating the Veteran's depressive disorder to a service-connected disability and there were no such medical opinion at the time of the January 2007 final Board decision, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim.  


Gastrointestinal Disorder

The Veteran's prior claim for service connection for a gastrointestinal disorder was denied by the Board in the January 2007 decision.  The Veteran submitted his request to reopen this claim in July 2007.

The evidence of record prior to the January 2007 final Board decision included the Veteran's service treatment records and VA medical records.  There was a July 2004 VA medical opinion that concluded there was no relationship between the Veteran's gastrointestinal disorder and his active service.  At that time, the record contained no doctor's statements indicating that the Veteran might have a gastrointestinal disability due to service.   

The evidence obtained since the January 2007 decision includes a September 2017 private physician opinion.  The physician noted that the Veteran has a gastrointestinal disability and she opined that the Veteran's gastrointestinal disability is due to a Gulf War medically unexplained illness.  Accordingly, as there is now a medical opinion relating the Veteran's gastrointestinal disability to service and there were no such medical opinions at the time of the January 2007 final Board decision, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim.  

Lumbar Spine

The Veteran's initial claim for service connection for lumbosacral myositis was denied by the RO by an October 2001 rating decision.  The Veteran was notified of the October 2001 denial and of his appellate rights by way of a letter dated in October 2001.  The Veteran did not appeal this decision and it became final.  The Veteran submitted his request to reopen his claim in July 2007.

The evidence of record prior to the October 2001 final rating decision included the Veteran's service treatment records and VA medical records.  At that time, the record contained no doctor's statements indicating that the Veteran might have a low back disability due to service.  The RO denied the Veteran's claim in October 2001 based on the STRs showing no diagnosis or treatment for a low back disorder during service and based on lumbosacral myositis not being shown for many years after separation from service.  The RO further noted that the Veteran's low back complaints were the result of a known clinical diagnosis and therefore service connection on the basis of undiagnosed illness was not warranted.

The evidence obtained since the October 2001 decision includes a September 2017 private physician opinion.  The physician noted that the Veteran has a low back disability and she opined that the Veteran's low back pain is due to a Gulf War medically unexplained illness.  Accordingly, as there is now a medical opinion relating the Veteran's low back disability to service and there were no such medical opinions at the time of the October 2001 final rating decision, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for dysthymia (also claimed as anxiety sleeping problems memory loss poor concentration, nervousness, major depression) is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for gastrointestinal disorders (also claimed as irritable bowel syndrome, colitis, diarrhea, antral gastritis, dyspepsia, H pylori); the appeal is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for lumbosacral myositis with muscle spasm pain and aching joint (now claimed as intervertebral disc syndrome/displacement of disc); the appeal is granted to this extent only.


REMAND

In January 2017 the Veteran was provided a VA psychiatric examination regarding his PTSD and dysthymia claims.  The Veteran's claims for service connection for PTSD and dysthymia must be remanded to the AOJ for consideration and issuance of a supplemental statement of the case.  Additionally, there is a September 2017 private psychologist's opinion opining that the Veteran has major depression due to his service-connected fibromyalgia.  The Board notes that the January 2017 VA psychiatric examinations reports did not address secondary service connection and did not address the Veteran's complaints of nervousness and difficulty sleeping that are recorded in the STRs.  The Board notes that the VA examinations are insufficient to decide the claims and that the Veteran must be provided new VA examinations regarding his PTSD and dysthymia claims.

The Veteran maintains that he is entitled to service connection for hypertonicity of the bladder, also claimed as neurogenic bladder.  The VA treatment records contain lists of the Veteran's disabilities and include both hypertonicity of the bladder and neurogenic bladder.  In September 2017 a private physician reviewed the Veteran's medical records and opined that the Veteran had an overactive bladder due to a Gulf War medically unexplained illness.  The Veteran has not had a VA examination of his bladder complaints related to hypertonicity or neurogenic bladder.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran must be provided a VA examination to determine the nature and etiology of all bladder disability present.   

There is a September 2017 private physician letter opining that the Veteran has gastrointestinal disability that is due to the Veteran's military service.  Although there is a July 2004 VA medical opinion that there was no relationship between the Veteran's gastrointestinal disorder and his active service, there has been no VA examination and opinion regarding the Veteran's gastrointestinal complaints since the Veteran submitted his claim to reopen in July 2007.  The current evidence of record is insufficient to evaluate the Veteran's gastrointestinal claim and this claim must be remanded for a new VA gastrointestinal examination.  
Although the STRs do not indicate any specific low back injury, in September 1991, in preparation for discharge from service, the Veteran reported that he had recurrent back pain.  Additionally, in September 2017 a private physician opined that the Veteran had low back pain due to an undiagnosed illness.  The Veteran has not had a VA examination to determine the nature and etiology of his low back disability and the evidence of record is currently insufficient to evaluate the claim.  Accordingly, a VA examination must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the record.  All records/responses received must be associated with the electronic claims file.  

2.  When the above action has been accomplished provide the Veteran a VA psychiatric examination to determine the nature and etiology of all psychiatric disability present.  The claims file must be made available to and be reviewed by the examiner.  If a diagnosis of PTSD is appropriate, the examiner should state whether that disorder is related to military service.  If it is determined that the Veteran now suffers from PTSD, or has suffered from PTSD at some point during this appeal, and that in-service stressors produced this condition, the examiner should state this in his or her analysis.

With regard to any other psychiatric disorders determined to be present since July 2007, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) any such psychiatric disability is related to the Veteran's military service.  In providing this opinion the examiner should discuss the September 4, 1991 STR in which the Veteran reported nervousness and trouble sleeping.  The examiner should also discuss the September 2017 private psychologist opinion.

The examiner should also provide an opinion as to whether any psychiatric disability found is at least as likely as not (50 percent or greater likelihood) caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected fibromyalgia  disability.

If the Veteran fails to report for the examination, the VA examiner must provide the requested opinions based on a review of the Veteran's records.

3.  When the updated VA treatment records have been obtained, provide the Veteran an appropriate VA examination to determine the nature and etiology of all bladder disability present.  After examining the Veteran and reviewing his claims folder, to include the September 2017 private medical opinion, the examiner should state whether the Veteran has had a bladder disorder since his July 2007 claim that cannot be attributed to any known clinical diagnosis.  If so, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If the Veteran is found to have hypertonicity of the bladder and or neurogenic bladder also provide an opinion as to whether either is considered to be a diagnosed illness.
If all bladder disorders present since July 2007 are attributable to known clinical diagnoses, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during the Veteran's active duty service or is otherwise related to such service.

If the Veteran fails to report for the examination, the VA examiner must provide the requested opinions based on a review of the Veteran's records.

4.  When the updated VA treatment records have been obtained, provide the Veteran an appropriate VA examination to determine the nature and etiology of all gastrointestinal disability present.  After examining the Veteran and reviewing his claims folder, to include the September 2017 private medical opinion, the examiner should state whether the Veteran has had any gastrointestinal disorder since his July 2007 claim that cannot be attributed to any known clinical diagnosis.  If so, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If any gastrointestinal disorders present since July 2007 are attributable to known clinical diagnoses, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during the Veteran's active duty service or is otherwise related to such service.

If the Veteran fails to report for the examination, the VA examiner must provide the requested opinions based on a review of the Veteran's records.

5.  When the updated VA treatment records have been obtained, provide the Veteran an appropriate VA examination to determine the nature and etiology of all lumbosacral spine disability present.  After examining the Veteran and reviewing his claims folder, to include the September 2017 private medical opinion, the examiner should state whether the Veteran has had any low back disorder since his July 2007 claim to reopen that cannot be attributed to any known clinical diagnosis.  If so, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If all low back disorders present since July 2007 are attributable to known clinical diagnoses, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service.  The examiner must discuss the Veteran's service treatment records including the September 1991 complaint of recurrent back pain.  

If the Veteran fails to report for the examination, the VA examiner must provide the requested opinions based on a review of the Veteran's records.

6.  Following the above development readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


